Citation Nr: 0024163	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-25 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), currently evaluated as 50% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  This appeal arises from an April 1999 rating 
action which denied a rating in excess of 50% for PTSD.

In his November 1999 Substantive Appeal, the veteran 
requested a hearing before a Member of the Board of Veterans 
Appeals (Board) at the RO.  In April 2000, the veteran 
withdrew in writing his request for a Board hearing.

In August 2000, the veteran's representative requested that 
this case be advanced on the Board's docket due to the 
veteran's financial hardship.  Subsequently that month, a 
Deputy Vice-Chairman of the Board granted the motion to 
advance this appeal on the Board's docket for good cause 
under the provisions of 38 U.S.C.A. § 7107 (West 1991) and 
38 C.F.R. § 20.900(c) (1999).


REMAND

Appellate review of the evidence of record indicates that, on 
VA psychiatric examination of April 1999, the veteran 
reported that he continued to be employed at a car wash, and 
that he was living with his former wife.  In evaluating the 
degree of severity of the veteran's PTSD, the examiner took 
into consideration the facts that he had maintained his job 
and had reunited with his wife, and that his depression had 
somewhat improved due to prescribed medication.

Subsequent to the abovementioned examination, the veteran has 
contended that his PTSD has increased in severity and is more 
disabling than currently evaluated.  In his Notice of 
Disagreement which was received in June 1999, he reported 
that his PTSD had caused him problems at home, work, and 
socially.  He complained of excessive depression and 
inability to adapt to stressful situations at work and at 
home, which were unrelieved by medication.  He reported that 
his PTSD symptoms were interfering with his work and family 
life, noting problems with his anger and physical abuse of 
customers, other employees, and family members.  He 
complained of suicidal thoughts, panic attacks at home and at 
work, impaired impulse control, and violent behavior.

In a statement of September 1999, the veteran's employer 
stated that he had requested the veteran to resign his job of 
7 years' duration as manager of the car wash that month, due 
to mental problems specified as bouts with depression, anger, 
fist-fights, arguments, and inability to handle other 
employees or customers or any slight problem.  He stated 
that, as an employer, he felt that the veteran's 
unreliability to come to work and his other problems were 
insurmountable, as a result of which his job was terminated.

In a statement of October 1999, the veteran's former wife 
stated that the veteran's behavior had become more sporadic, 
involving fits of rage for no reason and bizarre compulsive 
behavior, as a result of which she had moved out of the 
veteran's home in September.

In a statement of October 1999, the veteran's daughter 
described him as severely depressed, as well as suffering 
from anxiety, fears, compulsive behavior, isolation, 
flashbacks, sleep problems, crying spells, claustrophobia, 
problems with concentration, poor personal hygiene, and 
uncontrollable rages.  She stated that he exhibited 
antisocial behavior, had a very serious problem managing his 
anger, and could not maintain intimate or social 
relationships with people.  She stated that she had worked 
with him at the car wash and had witnessed his fits of anger 
at customers and other employees, including herself.

In a statement of January 2000, the veteran indicated that 
his PTSD caused his behavior to be grossly inappropriate, as 
well as made him unable to perform daily activities or care 
for his personal hygiene.  He stated that he suffered from 
delusions, paranoid thinking, problems with concentration, 
panic attacks, flashbacks, sleep problems, and suicidal 
thoughts, and that the PTSD had caused deficiencies in his 
work and family relationships.

In view of the March 2000 written argument by the veteran's 
representative and the evidence indicating an apparent 
worsening of the veteran's PTSD since the last VA psychiatric 
examination in April 1999, the Board finds that further 
development of the evidence is necessary prior to an 
appellate decision in this case.  Under the circumstances, 
this case is REMANDED to the RO for the following action:

1. The RO should contact the veteran and 
request him to furnish the names and 
addresses of, and the dates of 
treatment by, any and all providers of 
treatment for his PTSD from 1999 to 
the present time.  He should be 
requested to sign and submit 
authorizations for the release to the 
VA of all medical records of such 
treatment by non-VA providers.  
Thereafter, the RO should obtain and 
associate with the claims folder 
copies of all pertinent medical 
records, including any records of 
psychiatric treatment at the Highland 
Drive and University Drive VA 
facilities in Pittsburgh.  

2. After the abovementioned records have 
been received, the RO should afford 
the veteran a VA psychiatric 
examination to determine the current 
degree of severity of his PTSD.  The 
claims folder and a copy of this 
Remand Order should be provided to the 
examining physician prior to the 
examination so that he may review 
pertinent aspects of the veteran's 
psychiatric, social, and employment 
history.  Such tests as the examining 
physician deems necessary should be 
performed.  In the examination report, 
the examiner should identify 
diagnostically all symptoms and 
clinical findings which are 
manifestations of the service-
connected PTSD, to include evaluation 
of the veteran's occupational and 
social impairment in terms of reduced 
reliability and productivity due to 
panic attacks, depression, suicidal 
ideation, spatial disorientation, 
neglect of personal appearance and 
hygiene, and obsessional rituals; and 
deficiencies in affect, speech, 
memory, judgment, impulse control, 
abstract thinking, motivation, mood, 
work and family relations, and ability 
to understand complex commands, to 
adapt to stressful situations, and to 
establish and maintain effective work 
and social relationships.    

3. Thereafter, the RO should review the 
claims folder and ensure that all of 
the aforementioned development has 
been completed, to include the 
examiner's evaluation of the veteran's 
occupational and social impairment in 
the terms specified by the Board, 
above.  If the examination report does 
not address the terms specified by the 
Board, above, the examination report 
should be returned to the examiner for 
a supplemental report to cure the 
deficiencies.

Thereafter, the RO should review the evidence and determine 
whether the veteran's claim may now be granted.  If not, he 
and his representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


